Citation Nr: 1436987	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-16 367	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, right knee, to include as secondary to left knee strain or lumbar strain.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, from December 1981 to November 1984, and from February 2003 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in May 2013.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for degenerative arthritis, right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in February 2006 and October 2006 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA examination reports, and VA outpatient treatment records.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran, and relevant testimony concerning treatment history and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.
The Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice has not been shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for bilateral hearing loss.  He alleges that his in-service duties working in transportation and field artillery exposed him to loud noises that resulted in current hearing loss, characterized by needing to ask people to speak louder on the telephone.  The Board notes that the Veteran's military occupational specialty included motor transport operator and that he received a marksman badge with M-16 rifle bar.  His exposure to hazardous noise during service is conceded.  

The service treatment records reveal no complaints or findings of hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran testified at the Board hearing that he does not recall there being audiograms performed on him either on separation from service in 1984 or in 2004, and he testified that he never went to get his ears checked while on active duty.

The first evidence of record that mentions hearing loss is the Veteran's January 2006 claim for bilateral hearing loss.

A January 2007 VA examination reveals that the Veteran was not shown to have a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The pure tone threshold values in decibels at that examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT 
10
15
20
20
20
LEFT
10
15
35
20
25

Speech recognition scores using the Maryland CNC Test were 100 percent for bilateral ears at 55 decibels.  The VA audiologist concluded that the Veteran had normal right ear hearing sensitivity and mild sensorineural left ear hearing loss at 2000 Hertz only.

Therefore, the Veteran does not have a current hearing loss disability because none of the auditory threshold values in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; and at least three of auditory threshold values in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  See 38 C.F.R. § 3.385.

The Board notes that the Veteran's representative suggested at the Board hearing that the VA examination may have been inadequate because it revealed speech discrimination scores of 55.  However, as mentioned above, speech recognition scores using the Maryland CNC Test were 100 percent for bilateral ears at 55 decibels.  The speech recognition scores were not 55 percent bilaterally.

As such, the Veteran does not have a current disability under the law, and thus, service connection for bilateral hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating in the absence of proof of a present disability, there can be no valid claim).  The record does not contain any medical evidence to the contrary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for degenerative arthritis, right knee.

The Veteran has contended that his right knee condition is caused by his service-connected left knee disability and service-connected lumbar strain.  Specifically, at the Board hearing, the Veteran stated that trying to take stress off the left knee and place it on the right knee created right knee problems.  Additionally, the Veteran's representative contends that the right knee condition is a direct result of the Veteran's cumulative in-service duties, to include getting in and out of trucks and jumping up and down on trailers.

The Veteran was afforded a January 2007 VA examination for the right knee in which the examiner diagnosed the Veteran with early degenerative arthritis involving the right knee with limited range of motion and moderate pain.  The VA examiner opined that the Veteran's right knee condition is less likely as not caused by or a result of his left knee and lumbar spine conditions.  The Veteran's representative contends that the VA examiner, a nurse practitioner, did not provide a rationale for the negative opinion.  While a VA examination was conducted in March 2014, this addressed only the left knee, not the right.  Furthermore, at the Board hearing, the Veteran stated that his right knee condition is getting worse.  Therefore, the Board finds that a new VA examination, by a physician, is necessary to assess any current right knee disability and to provide an opinion with rationale as to whether any current right knee disability is related to service, to include as on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any of the Veteran's VA treatment records, dating since December 2011, for his right knee that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  

2.  After allowing for appropriate time for response to the requests above, schedule the Veteran for a VA examination with a physician for the Veteran's right knee.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether or not the Veteran has a diagnosed right knee disability.

b. If a current right knee disability is found, then the examiner should provide an opinion as to whether the right knee disability at least as likely as not (50% probability or greater) is related to the Veteran's military service, to include getting in and out of trucks and jumping up and down on trailers.  The examiner should explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner should opine as to whether any right knee disability is at least as likely as not (50% probability or greater) caused or aggravated by the service-connected left knee disability or lumbar strain disability, to include the theory of putting more stress on the right knee due to favoring the left knee.  The examiner should explain the medical basis for the conclusions reached.

The claims file, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  Rationale for the conclusions made must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


